

115 HR 3762 IH: International Insurance Standards Act of 2017
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3762IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Duffy (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo preserve the State-based system of insurance regulation and provide greater oversight of and
			 transparency on international insurance standards setting processes, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the International Insurance Standards Act of 2017. 2.Congressional findingsThe Congress finds the following:
 (1)The State-based system for insurance regulation in the United States has served American consumers well for more than 150 years and has fostered an open and competitive marketplace with a diversity of insurance products to the benefit of policyholders and consumers.
 (2)Protecting policyholders by regulating to ensure an insurer’s ability to pay claims has been the hallmark of the successful United States system and should be the paramount objective of domestic prudential regulation and emerging international standards.
 (3)The Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) reaffirmed the State-based insurance regulatory system.
			3.Requirement that insurance standards reflect United States policy
 (a)RequirementParties representing the Federal Government in any international regulatory, standard-setting, or supervisory forum or in any negotiations of any international agreements relating to the prudential aspects of insurance shall not agree to, accede to, accept, or establish, and shall use their voice and shall vote to oppose, any proposed agreement, including agreements or proposed agreements for an international insurance standard, including proposals developed by the International Association of Insurance Supervisors (or a successor entity), that—
 (1)is inconsistent with and does not reflect existing Federal and State laws, regulations, and policies on regulation of insurance, including the primacy of policyholder protection in solvency regulation; and
 (2)would not recognize existing Federal and State laws, regulations, and policies on the regulation of insurance as satisfying such proposals.
 (b)Federal Insurance Office functionsSubparagraph (E) of section 313(c)(1) of title 31, United States Code, is amended by inserting Department of the Treasury of the before United States. 4.State insurance regulator involvement in international standard setting In developing international insurance standards pursuant to section 3, and throughout the negotiations of such standards, parties representing the Federal Government shall, on matters related to insurance, closely consult, coordinate with and include in such meetings, State insurance commissioners or, at the option of the State insurance commissioners, designees of the insurance commissioners acting at their direction.
		5.Consultation with Congress
 (a)ConsultationBefore initiating negotiations to enter into an agreement under section 3, during such negotiations, and before entering into any such agreement, parties representing the Federal Government shall provide written notice to and consult with the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, and any other relevant committees of jurisdiction, regarding—
 (1)the intention of the United States to participate or enter into such negotiations; (2)the nature and objectives of the negotiations;
 (3)the implementation of the agreement, including how it is consistent with and does not materially differ from or otherwise affect Federal or State laws or regulations; and
 (4)the impact on the competitiveness of United States insurers. (b)Submission and Layover ProvisionsParties representing the Federal Government may not sign the final text or otherwise agree to, accept, or establish an agreement under section 3 that would not have the force and effect of law before—
 (1)such parties submit to the committees specified in subsection (a), on a day in which both Houses of Congress are in session, a copy of the final legal text of the agreement; and
 (2)the later of— (A)the expiration of 90-day period beginning on the date on which the copy of the final legal text of the agreement is submitted to the congressional committees under paragraph (1); or
 (B)if the President has vetoed a joint resolution described in section 6(b) relating to the agreement, the expiration of the 15-day period described in section 6(a)(2).
 (c)Delivery of documents to both HousesWhenever, pursuant to this section, written notice or a document is required to be transmitted to the Congress, copies of such notice or document shall be delivered to both Houses of Congress on the same day and shall be delivered to the Clerk of the House of Representatives if the House is not in session and to the Secretary of the Senate if the Senate is not in session.
			6.Congressional review
			(a)Disapproval
 (1)In generalIn the case of any agreement under section 3 that would not have the force and effect of law, the United States shall not be considered a party to such agreement if, before the expiration of the 90-day period beginning on the day that the final legal text of the agreement is submitted to the Congress pursuant to section 5(b)(1), a joint resolution described in subsection (b) is enacted into law.
 (2)VetoIf the President vetoes the joint resolution, the joint resolution shall be treated as enacted into law before the end of the 90-day period under paragraph (1) if both Houses of Congress vote to override such veto on or before the later of—
 (A)the last day of such 90-day period; or (B)the last day of the 15-day period (excluding any day described in subsection (h)) beginning on the date the Congress receives the veto message from the President.
 (b)Contents of resolutionFor purposes of this section, the term resolution means only a joint resolution of the two Houses of the Congress, that is introduced during the 60-day period beginning upon the submission to the Congress pursuant to section 5(b)(1) of the agreement to which such resolution relates, and the matter after the resolving clause of which is as follows: That the Congress does not approve the agreement transmitted to the Congress pursuant to section 5(b)(1) of the International Insurance Standards Act of 2017, on ______., the blank space being filled with the appropriate date.
 (c)Reference to committeesAll resolutions introduced in the House of Representatives shall be referred to the Committee on Financial Services and all resolutions introduced in the Senate shall be referred to the Committee on Banking, Housing, and Urban Affairs.
			(d)Discharge of committees
 (1)In generalIf the committee of either House to which a resolution has been referred has not reported it at the end of 30 days after its introduction, not counting any day which is excluded under subsection (h), it is in order to move either to discharge the committee from further consideration of the resolution or to discharge the committee from further consideration of any other resolution introduced with respect to the same matter, except that a motion to discharge—
 (A)may only be made on the second legislative day after the calendar day on which the Member making the motion announces to the House his intention to do so; and
 (B)is not in order after the committee has reported a resolution with respect to the same matter. (2)PrivilegeA motion to discharge under paragraph (1) may be made only by an individual favoring the resolution, and is highly privileged in the House and privileged in the Senate; and debate thereon shall be limited to not more than 1 hour, the time to be divided in the House equally between those favoring and those opposing the resolution, and to be divided in the Senate equally between, and controlled by, the majority leader and the minority leader or their designees. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
				(e)Floor consideration in the House
 (1)In generalA motion in the House of Representatives to proceed to the consideration of a resolution shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (2)Debate; no reconsiderationDebate in the House of Representatives on a resolution shall be limited to not more than 20 hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate shall not be debatable. No amendment to, or motion to recommit, the resolution shall be in order. It shall not be in order to move to reconsider the vote by which a resolution is agreed to or disagreed to.
 (3)Consideration of other motionsMotions to postpone, made in the House of Representatives with respect to the consideration of a resolution, and motions to proceed to the consideration of other business, shall be decided without debate.
 (4)Appeals to decisions of chairAll appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate.
 (5)Applicability of rulesExcept to the extent specifically provided in the preceding provisions of this subsection, consideration of a resolution in the House of Representatives shall be governed by the Rules of the House of Representatives applicable to other resolutions in similar circumstances.
				(f)Floor consideration in the Senate
 (1)Motion to proceedA motion in the Senate to proceed to the consideration of a resolution shall be privileged. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (2)Debate on resolutionDebate in the Senate on a resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (3)Debate on motion or appealDebate in the Senate on any debatable motion or appeal in connection with a resolution shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the resolution, except that in the event the manager of the resolution is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. Such leaders, or either of them, may, from time under their control on the passage of a resolution, allot additional time to any Senator during the consideration of any debatable motion or appeal.
 (4)Motion to limit debateA motion in the Senate to further limit debate on a resolution, debatable motion, or appeal is not debatable. No amendment to, or motion to recommit, a resolution is in order in the Senate.
				(g)Procedures in the Senate
 (1)ProceduresExcept as otherwise provided in this section, the following procedures shall apply in the Senate to a resolution to which this section applies:
					(A)
 (i)Except as provided in clause (ii), a resolution that has passed the House of Representatives shall, when received in the Senate, be referred to the Committee on Banking, Housing, and Urban Affairs for consideration in accordance with this section.
 (ii)If a resolution to which this section applies was introduced in the Senate before receipt of a resolution that has passed the House of Representatives, the resolution from the House of Representatives shall, when received in the Senate, be placed on the calendar. If this clause applies, the procedures in the Senate with respect to a resolution introduced in the Senate that contains the identical matter as the resolution that passed the House of Representatives shall be the same as if no resolution had been received from the House of Representatives, except that the vote on passage in the Senate shall be on the resolution that passed the House of Representatives.
 (B)If the Senate passes a resolution before receiving from the House of Representatives a joint resolution that contains the identical matter, the joint resolution shall be held at the desk pending receipt of the joint resolution from the House of Representatives. Upon receipt of the joint resolution from the House of Representatives, such joint resolution shall be deemed to be read twice, considered, read the third time, and passed.
 (2)Non-identical resolutionsIf the texts of joint resolutions described in this section concerning any matter are not identical—
 (A)the Senate shall vote passage on the resolution introduced in the Senate; and (B)the text of the joint resolution passed by the Senate shall, immediately upon its passage (or, if later, upon receipt of the joint resolution passed by the House), be substituted for the text of the joint resolution passed by the House of Representatives, and such resolution, as amended, shall be returned with a request for a conference between the two Houses.
 (3)Consideration of veto messageConsideration in the Senate of any veto message with respect to a joint resolution described in subsection (b), including consideration of all debatable motions and appeals in connection therewith, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (h)Computation of periodFor purposes of subsection (a)(1) of this section and subsection (b)(2) of section 5, the 90-day period referred to in such subsections shall be computed by excluding—
 (1)the days on which either House is not in session because of an adjournment of more than 3 days to a day certain or an adjournment of the Congress sine die; and
 (2)any Saturday and Sunday, not excluded under paragraph (1), when either House is not in session. (i)Exercise of rulemaking powerThis section is enacted by the Congress—
 (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of resolutions described in subsection (b); and they supersede other rules only to the extent that they are inconsistent therewith; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.
 (j) Rule of constructionThis section, and any failure to enact a resolution under this section, shall not be construed to be an endorsement of or to establish or expand any authority to enter into or implement an agreement described in section 3 that is not otherwise provided for under Federal law.
			7.Covered agreements
 (a)Preemption of State insurance measuresSubsection (f) of section 313 of title 31, United States Code, is amended by striking Director each place such term appears and inserting Secretary. (b)DefinitionParagraph (2) of section 313(r) of title 31, United States Code, is amended—
 (1)in subparagraph (A), by striking and at the end; (2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following new subparagraphs:  (C)does not include new prudential requirements for United States insurers; and
 (D)applies only on a prospective basis.. (c)Consultation; submission and layover; congressional reviewSection 314 of title 31, United States Code, is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by striking and after House of Representatives and inserting a comma; and (ii)by inserting after Committee on Finance of the Senate the following: , and the International Trade Advisory Committee on Services and Finance Industries established pursuant to section 135(c)(1) of the Trade Act of 1974 (19 U.S.C. 2155(c)(1));
 (B)in paragraph (2)(C), by striking laws and inserting the following: and Federal law, and the nature of any changes in the laws of the United States or the administration of such laws that would be required to carry out a covered agreement; and
 (C)by adding at the end the following new paragraph:  (3)Access to negotiating texts and other documentsCongressional committees, staff with proper security clearances, and the International Trade Advisory Committee specified in paragraph (1) shall be given access to United States negotiating proposals, consolidated draft texts, and other pertinent documents related to the negotiations, including classified materials.;
 (2)in subsection (c)— (A)in the matter preceding paragraph (1), by striking only if— and inserting the following: only if, before signing the final legal text or otherwise entering into the agreement—;
 (B)in paragraph (1), by striking congressional committees specified in subsection (b)(1) and inserting congressional committees and International Trade Advisory Committee specified in subsection (b)(1) and to staff with proper security clearances; and
 (C)by striking paragraph (2) and inserting the following new paragraph:  (2) (A)the 90-day period beginning on the date on which the copy of the final legal text of the agreement is submitted under paragraph (1) to the congressional committees, International Trade Advisory Committee, and staff has expired; and
 (B)if the President has vetoed a joint resolution described in subsection (d)(2) relating to the agreement, the 15-day period described in subsection (d)(1)(B)(ii) has expired.; and
 (3)by adding at the end the following new subsections:  (d)Congressional Review (1)Disapproval (A)In generalA covered agreement shall have no force and effect in the United States if, before the expiration of the 90-day period beginning on the day that the final legal text of the agreement is submitted to the Congress pursuant to subsection (c), a joint resolution described in paragraph (2) is enacted into law.
 (B)VetoIf the President vetoes the joint resolution, the joint resolution shall be treated as enacted into law before the end of the 90-day period under subparagraph (A) if both Houses of Congress vote to override such veto on or before the later of—
 (i)the last day of such 90-day period; or (ii)the last day of the 15-day period (excluding any day described in paragraph (8)) beginning on the date the Congress receives the veto message from the President.
 (2)Contents of resolutionsFor purposes of this subsection, the term resolution means only a joint resolution of the two Houses of the Congress, that is introduced during the 60-day period beginning upon the submission to the Congress pursuant to subsection (c) of the covered agreement to which such resolution relates, and the matter after the resolving clause of which is as follows: That the Congress does not approve the covered agreement transmitted to the Congress pursuant to section 314(c) of title 31, United States Code, on ______., the blank space being filled with the appropriate date.
 (3)Reference to committeesAll resolutions introduced in the House of Representatives shall be referred to the Committee on Financial Services and all resolutions introduced in the Senate shall be referred to the Committee on Banking, Housing, and Urban Affairs.
							(4)Discharge of committees
 (A)In generalIf the committee of either House to which a resolution has been referred has not reported it at the end of 30 days after its introduction, not counting any day which is excluded under paragraph (8), it is in order to move either to discharge the committee from further consideration of the resolution or to discharge the committee from further consideration of any other resolution introduced with respect to the same matter, except that a motion to discharge—
 (i)may only be made on the second legislative day after the calendar day on which the Member making the motion announces to the House his intention to do so; and
 (ii)is not in order after the committee has reported a resolution with respect to the same matter. (B)PrivilegeA motion to discharge under subparagraph (A) may be made only by an individual favoring the resolution, and is highly privileged in the House and privileged in the Senate; and debate thereon shall be limited to not more than 1 hour, the time to be divided in the House equally between those favoring and those opposing the resolution, and to be divided in the Senate equally between, and controlled by, the majority leader and the minority leader or their designees. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
								(5)Floor consideration in the House
 (A)In generalA motion in the House of Representatives to proceed to the consideration of a resolution shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (B)Debate; no reconsiderationDebate in the House of Representatives on a resolution shall be limited to not more than 20 hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate shall not be debatable. No amendment to, or motion to recommit, the resolution shall be in order. It shall not be in order to move to reconsider the vote by which a resolution is agreed to or disagreed to.
 (C)Consideration of other motionsMotions to postpone, made in the House of Representatives with respect to the consideration of a resolution, and motions to proceed to the consideration of other business, shall be decided without debate.
 (D)Appeals to decisions of chairAll appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate.
 (E)Applicability of rulesExcept to the extent specifically provided in the preceding provisions of this paragraph, consideration of a resolution in the House of Representatives shall be governed by the Rules of the House of Representatives applicable to other resolutions in similar circumstances.
								(6)Floor consideration in the Senate
 (A)Motion to proceedA motion in the Senate to proceed to the consideration of a resolution shall be privileged. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (B)Debate on resolutionDebate in the Senate on a resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (C)Debate on motion or appealDebate in the Senate on any debatable motion or appeal in connection with a resolution shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the resolution, except that in the event the manager of the resolution is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. Such leaders, or either of them, may, from time under their control on the passage of a resolution, allot additional time to any Senator during the consideration of any debatable motion or appeal.
 (D)Motion to limit debateA motion in the Senate to further limit debate on a resolution, debatable motion, or appeal is not debatable. No amendment to, or motion to recommit, a resolution is in order in the Senate.
								(7)Procedures in the Senate
 (A)ProceduresExcept as otherwise provided in this section, the following procedures shall apply in the Senate to a resolution to which this subsection applies:
									(i)
 (I)Except as provided in subclause (II), a resolution that has passed the House of Representatives shall, when received in the Senate, be referred to the Committee on Banking, Housing, and Urban Affairs for consideration in accordance with this subsection.
 (II)If a resolution to which this subsection applies was introduced in the Senate before receipt of a resolution that has passed the House of Representatives, the resolution from the House of Representatives shall, when received in the Senate, be placed on the calendar. If this subclause applies, the procedures in the Senate with respect to a resolution introduced in the Senate that contains the identical matter as the resolution that passed the House of Representatives shall be the same as if no resolution had been received from the House of Representatives, except that the vote on passage in the Senate shall be on the resolution that passed the House of Representatives.
 (ii)If the Senate passes a resolution before receiving from the House of Representatives a joint resolution that contains the identical matter, the joint resolution shall be held at the desk pending receipt of the joint resolution from the House of Representatives. Upon receipt of the joint resolution from the House of Representatives, such joint resolution shall be deemed to be read twice, considered, read the third time, and passed.
 (B)Non-identical resolutionsIf the texts of joint resolutions described in this subsection concerning any matter are not identical—
 (i)the Senate shall vote passage on the resolution introduced in the Senate; and (ii)the text of the joint resolution passed by the Senate shall, immediately upon its passage (or, if later, upon receipt of the joint resolution passed by the House), be substituted for the text of the joint resolution passed by the House of Representatives, and such resolution, as amended, shall be returned with a request for a conference between the two Houses.
 (C)Consideration of veto messageConsideration in the Senate of any veto message with respect to a joint resolution described in paragraph (2), including consideration of all debatable motions and appeals in connection therewith, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (8)Computation of periodFor purposes of paragraph (1)(A) of this subsection and paragraph (2)(A) of subsection (c), the 90-day period referred to in such paragraph shall be computed by excluding—
 (A)the days on which either House is not in session because of an adjournment of more than 3 days to a day certain or an adjournment of the Congress sine die; and
 (B)any Saturday and Sunday, not excluded under subparagraph (A), when either House is not in session. (9)Exercise of rulemaking powerThis subsection is enacted by the Congress—
 (A)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of resolutions described in paragraph (2); and they supersede other rules only to the extent that they are inconsistent therewith; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.
 (e)Participation of State insurance commissionersThroughout the negotiations of a covered agreement, parties representing the Federal Government shall closely consult and coordinate with, and include in such meetings, State insurance commissioners or, at the option of the State insurance commissioners, designees of the insurance commissioners acting at their direction.
						.
				